Citation Nr: 0930181	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for traumatic 
arthritis, right knee, status post, arthrotomy with internal 
derangement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to 
September 1955.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee 
disability has been manifested by subjective complaints of 
chronic right knee pain; objective findings included limited 
range of motion, and traumatic osteoarthritic changes 
superimposed with rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post right knee arthrotomy with internal derangement 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes (DCs) 5257, 5256, 5261, 5262 (2008).

2.  The criteria for a separate compensable rating for 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, DCs 5003, 5010 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2008).

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under  38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially service-connected for traumatic 
arthritis in 1955, at 10 percent disability.  In 1974, upon 
finding of marked laxity in the right knee, a 30 percent 
rating under combined DCs 5010-5257 for arthritis and 
instability was assigned. 

During the course of this appeal, the Veteran underwent a VA 
examination in March 2007.  As an initial matter, the Board 
finds that the VA examination is adequate for rating 
purposes.  

Specifically, the examiner obtained a history from the 
Veteran, conducted a thorough examination, and reviewed 
diagnostic studies.  Additionally, the examiner noted that 
the claims file had been reviewed.  Moreover, there is no 
indication that the examiner was not fully aware of the 
Veteran's past medical history or that the examiner misstated 
any relevant facts.  Therefore, the Board can proceed to 
adjudicate the claim now on appeal.

As noted above, the Veteran's right knee disability is rated 
at 30 percent disabling under DC 5010-5257 (traumatic 
arthritis and instability); however, as noted above, he can 
be rated for instability and arthritis separately.  
Therefore, the Board will first consider whether a higher 
rating is warranted under any relevant knee disability code 
and then consider whether a separate rating is warranted for 
arthritis.  

As he has already been assigned the highest possible rating 
for instability, the Board will consider DCs 5256 
(ankylosis), 5261 (limitation of extension), and 5262 
(nonunion of tibia and fibula).  A higher rating for a right 
knee disability is warranted when the evidence shows the 
following:

*	ankylosis, in flexion between 10 and 
20 degrees (DC 5256, 40 percent); 
*	extension limited to 30 degrees (DC 
5261, 40 percent); or
*	nonunion of tibia and fibula with 
loose motion, requiring brace (DC 
5262, 40 percent). 

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 30 percent is not warranted 
for the entire period on appeal. 

First, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  The evidence reflects that the 
Veteran demonstrated a certain movement of the knee joint 
throughout the entire period on appeal.  Of note, 
anatomically normal range of motion of the knee is from 0 to 
140 degrees.

In this case, the March 2007 VA examination noted ranges of 
motion from 0 to 80 degrees before pain began.  Outpatient 
treatment records also revealed movement in the right knee 
during the course of the appeal, and did not indicate the 
presence of ankylosis at any time.  As ankylosis was not 
shown at the examination or by outpatient treatment records, 
a higher rating is not warranted under DC 5256.  

Next, based on the ranges of motion listed above, a higher 
rating is not warranted for limitation of extension.  As 
noted above, a higher rating requires extension limited to 30 
degrees.  In March 2007, the VA examiner noted that he had 
extension to 0 degrees.  The VA examiner also noted that 
extension was consistently 0 degrees even on repetitive 
motion.  Therefore, the evidence does not support a higher 
rating for limitation of extension.

Next, the Board finds that a higher rating is not warranted 
under DC 5262 as no finding of nonunion of the tibia and 
fibula was noted.  The March 2007 X-ray did not note findings 
of nonunion of the tibia and fibula.  Further, the Veteran's 
outpatient treatment records do not reflect that a brace has 
been prescribed.  

In sum, the evidence does not more nearly approximate a 
rating in excess of 30 percent for the entire period on 
appeal.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain, both in statements to the VA and in 
statements to his physicians, as well as treatment records 
which indicated that he received steroid injections in his 
knees and that he took oral pain relievers, the evidence does 
not warrant a higher rating for the entire period on appeal 
because the additional factors result in worsening range of 
motion but are not sufficient to warrant a higher rating.  

In making this determination, the Board has considered his 
pain and injections for pain management under the rating 
schedule and in contemplation of additional factors affecting 
limitation of motion as set forth in DeLuca. 

Notwithstanding the above, the Board finds that a separate 
compensable rating for arthritis is warranted.  Under DC 5010 
and 5003, a rating for arthritis is warranted when the 
evidence shows: 

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups (10 percent); or
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent). 

The medical evidence reflects a history of osteoarthritis.  
Significantly, the March 2007 X-ray showed osteophyte 
formation in the right knee.  The VA examiner diagnosed post-
traumatic arthritis with superimposed rheumatoid arthritis.  
Although the Veteran is not service-connected for rheumatoid 
arthritis, the fact that underlying traumatic arthritis is 
shown is sufficient to warrant a separate compensable (10 
percent) rating.  

Next, the Board will consider whether a rating in excess of 
10 percent for arthritis is warranted.  For the following 
reasons, the Board finds that a higher rating is not 
warranted.  Specifically, incapacitating episodes of 
arthritis have not been shown.  

For example, the March 2007 VA examiner noted that there were 
no incapacitating episodes of arthritis in the right knee.  
Further, the Veteran has not complained to his outpatient 
treatment physicians of any incapacitating episodes, nor does 
the evidence show that he was prescribed bed rest or 
hospitalized due to arthritis.  Therefore, the evidence does 
not support a separate rating in excess of 10 percent. 

The Board has considered the Veteran's statements that he had 
continuous pain and that his right knee disability had 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected right knee 
disability)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain, the evidence does not warrant 
a higher rating under the rating schedule or in contemplation 
of additional factors affecting limitation of motion as set 
forth in DeLuca.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's right knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's right knee disability.  Further, the 
evidence does not indicate that his disability has resulted 
in any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  In fact, at the March 
2007 VA examination he reported that he was retired.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extraschedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating of a 
right knee disability for the entire period on appeal.  
However, the Board finds that a separate compensable rating 
for arthritis is warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2006 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in December 2006. 

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the December 2006 VCAA requested that 
he submit all evidence in his possession that would indicate 
that his right knee disability worsened in severity. 

Additionally, a July 2007 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  

Based on the evidence above, the Veteran can be expected to 
understand from the various letters that were sent to him, 
what was needed to support his claim. 

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim as reflected in his statements and 
correspondence.  Specifically, in a December 2006 statement 
he indicated that his right knee disability had increased 
since he was service-connected.  In a May 2007 statement, he 
reported that he had difficulty walking, standing for 
prolonged periods of time, and was in constant pain. Further, 
in an August 2007 statement he noted that he used crutches to 
walk, receives injections for pain, and takes pain relievers 
daily. 

In addition, during the VA examination in March 2007, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the right knee 
disability had on his daily life.  For example, he described 
the severe impact his disability had on chores, shopping, 
exercise, recreation, traveling, and driving, as well as the 
moderate impact on bathing, dressing, toileting and grooming.  
Additionally, he reported that his disability prevented his 
ability to engage in sports. These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records, VA outpatient treatment records, and he was afforded 
a VA examination in March 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 30 percent for status post right knee 
arthrotomy with internal derangement is denied.

A separate compensable rating for arthritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


